DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 36, 38-40 and 42-50 are pending.
Claim 42 has been withdrawn.
Claims 36, 38-40 and 43-50 are under examination.

Priority
	Acknowledgement is made for a priority date of 11 February 2008, for provisional application 61/027,741.


35 USC § 103(a) rejections maintained 
The rejections of claims 36, 38-40 and 43-50 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS cited previously) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007 cited previously) are maintained. 
	Van Poppel disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel disclose that from Day 28 until Day 364, 100% of patients receiving maintenance doses of 160 mg, 96% of those receiving 120 mg and 92% of those receiving maintenance doses of 80 mg maintained castrate-levels at all monthly measurements.  Van Poppel disclose that PSA levels were reduced by 90% 8 weeks after initiation of therapy, by 94% after 12 weeks and by 96% after 24 weeks of treatment. 
Boccon-Gibod disclose that androgen suppression therapy can be indicated in high risk patients 
One of ordinary skill in the art would have been motivated to apply Boccon-Gibod’s androgen suppression therapy to high risk patients to Van Poppel’s method of treating prostate cancer patients, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Van Poppel and Boccon-Gibod both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Boccon-Gibod’s androgen suppression therapy to high risk patients to have a method of treating advanced stage prostate cancer in a subject in need thereof over a duration of treatment, the method comprising administering an initial dose of degarelix of ab 240 mg given as two injections of 120 mg each to the subject; and administering at least one maintenance dose of degarelix of 80 mg as one injection to the subject, wherein the at least one maintenance dose is administered approximately every 28 days after the previous dose of degarelix, wherein the duration of treatment comprises 12 months.

Applicant argues that Van Poppel does not disclose a method of treating advanced stage prostate cancer as recited in the claims. Applicant argues that Van Poppel' s study used 200 mg or 240 mg of degarelix as an initiation dose, and 80 mg, 120 mg, or 160 mg as a maintenance dose administered every 28 days, but Van Poppel's treated subjects included subjects who did not have advanced stage prostate cancer, with 22% of the subjects having only localized prostate cancer and 27% of the subjects being M0/MX and not staged. Applicant argues that Van Poppel does not report how many subjects with advanced stage prostate cancer were treated with a 240mg/80mg protocol, and does not report results achieved in subjects with advanced stage prostate cancer who were treated with a 240mg/80mg protocol. Applicant argues that while Van Poppel reports that PSA levels were reduced at 8 weeks, 12 weeks and 24 weeks, Van Poppel does not report PSA results beyond 24 weeks, let alone at the end of its one-year treatment period. Applicant argues that Van Poppel does not teach, suggest, or provide a reasonable expectation of success for achieving the recited results in the recited patient population by administering degarelix by the recited protocol. Applicant argues that nothing in Van Poppel indicates that, by using the recited
protocol, the PSA level of a subject with advanced prostate cancer would be reduced relative to baseline over a duration of treatment that comprises 12 months.
In addition, Applicant argues that there is no scientific evidence or reasoning showing that the specific administration protocol would have been recognized in the art as a "result effective parameter." Applicant states that the Office Action asserts that "[i]t would have been customary ... to determine the optimal amount of each ingredient needed to achieve the desired result," but the selection of two injections of 120 mg each is not a determination of "an optimal amount of ingredient." Applicant argues that as set forth in MPEP § 2144.05(III)(C), "a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result Applicant argues that the cited references provide no teachings or suggestions whatsoever related to administering an initial dose of degarelix of 240 mg as two injections of 120 mg each, it cannot be said to be a matter of "routine optimization."
Applicant’s arguments have been considered but are not persuasive. Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg for 364 days.  Thus, Van Poppel disclose treating metastatic cancer patients an initial dose of 240 mg degarelix followed by monthly maintenance doses of 80 mg for 364 days. The only difference in the treatment regimen between the present claims and Van Poppel is that in the present claims the initial dose of degarelix is administered at two doses of 120 mg. As stated previously, the initial dose of degarelix of about 240 mg given as two injections of about 120 mg each would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is not clear from the Specification whether two doses of 120 mg degarelix resulted in unexpected results compared to one dose of 240 mg degarelix.
Furthermore, the Specification disclose that the starting dose was administered as two equivalent s.c. injections of 120 mg each (paragraph 110). The group then received 12 maintenance doses of 80 mg at a concentration of 20 mg/ml (80@20) as single s.c doses of degarelix every 28 days (Id). Thus, the treatment regimen recited in the present claims is broader than what was disclosed in the Specification.
The fact that various amounts of maintenance doses of degarelix were used in Van Poppel would suggest to one of skill in the art that amounts of degarelix would be a results effective variable. Furthermore, as evidenced by Van Poppel, treatment regimens of therapeutic agents would be considered to be result-effective variables that a clinician would vary to achieve optimum results.

In response to Applicant’s argument that nothing in Van Poppel indicates that, by using the recited protocol, the PSA level of a subject with advanced prostate cancer would be reduced relative to baseline over a duration of treatment that comprises 12 months the “wherein” clause would not be considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). The treatment regimen as recited in the active method steps of the present claims would result in the decrease in PSA levels. It is not clear why the decrease in PSA levels would not be the result of the active method steps of administering an initial dose of degarelix of ab 240 mg given as two injections of 120 mg each to the subject and administering at least one maintenance dose of degarelix of 80 mg as one injection to the subject, wherein the at least one maintenance dose is administered approximately every 28 days after the previous dose of degarelix, wherein the duration of treatment comprises 12 months.
Furthermore, by indicating that PSA levels were reduced by 90% 8 weeks after initiation of therapy, by 94% after 12 weeks and by 96% after 24 weeks of treatment as disclosed in Van Poppel, the % decrease would necessarily have to be compared with PSA levels prior to treatment.   
 In addition, it is not clear from the Specification that only one maintenance dose of degarelix would achieve the reduced PSA levels as claimed. The Specification primarily uses 12 maintenance doses of degarelix. Van Poppel et al disclose that PSA levels were reduced by 96% after 24 weeks of treatment. It is not clear why PSA levels would not remain depressed with repeated maintenance doses of degarelix.

In response to Applicant’s argument that the cited references provide no
teachings or suggestions whatsoever related to administering an initial dose of degarelix of 240 mg as two injections of 120 mg each, it cannot be said to be a matter of “routine optimization”, Van Poppel disclose administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg. Thus, Van Poppel discloses comparing multiple dosage amounts of degarelix, making the dosage amounts of degarelix a results-effective variable.  As discussed previously, MPEP 2144.05(II)(B) recites that there is a motivation to optimize result-effective variables.

	In response to Applicant’s argument that Van Poppel does not disclose a method of treating advanced stage prostate cancer as recited in the claims, Van Poppel disclose treating prostate cancer in patients with metastatic cancer, which has been interpreted as treating an advanced stage prostate cancer.  Furthermore, Boccon-Gibod disclose that androgen suppression therapy can be indicated in patients with a shorter life expectance, particularly if there are poor risk factors. These patients would encompass patients with advanced stage prostate cancer.

Applicant also argues that the rejection appears to rely on Boccon-Gibod for disclosing the treatment of advanced prostate cancer patients in particular, but Boccon-Gibod does not at all suggest a method as claimed. Applicant argues that Boccon-Gibod is expressly directed to the treatment of high-risk localized prostate cancer. Applicant argues that Boccon-Gibod does not address the treatment of metastatic prostate cancer, as recited in claim 50. Applicant further argues that Boccon-Gibod relates to the use of leuprorelin ( e.g., leuprolide ), which is a GnRH agonist. Applicant argues that the degarelix used in the claimed methods is a GnRH antagonist. Applicant argues that Boccon-Gibod discloses treating high-risk localized prostate cancer with a multimodal therapy that includes leuprorelin. Applicant argues that Boccon-Gibod expressly discusses the use of leuteinizing hormone-releasing hormone (LHRH) agonists as an "integral part" of multimodal therapy (Boccon-Gibod, page 2), but makes no mention of using a GnRH antagonist such as degarelix. Applicant argues that the Examiner cites Boccon-Gibod for disclosing the use of "androgen suppression therapy," but Boccon-Gibod's discussion of the use of a LHRH agonist would not have suggested the use of a GnRH antagonist as recited in the claims. Applicant argues that those skilled in the art would have understood that agonists such as leuprorelin operate by a completely different mechanism of action than antagonists such as degarelix. 
In response Applicant’s argument that Boccon-Gibod does not disclose degarelix, nor does it suggest administering degarelix according to the claimed treatment regimen to reduce the subject's PSA level compared to baseline, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Van Poppel disclose treating metastatic cancer patients an initial dose of 240 mg degarelix followed by monthly maintenance doses of 80 mg for 364 days.

In response to Applicant’s argument that Boccon-Gibod's discussion of the use of a LHRH agonist would not have suggested the use of a GnRH antagonist as recited in the claims, both Boccon-Gibod and Van Poppel disclose treating advanced prostate cancer with androgen suppression therapy such as GnRH inhibitors. Applicant appears to be arguing that because Boccon-Gibod discloses an androgen suppression therapy with a different mechanism of action than Van Poppel’s degarelix, one of skill in the art would not combine Boccon-Gibod and Van Poppel. However, it is not clear why one of skill in the art would not have combined have because both Boccon-Gibod and Van Poppel disclose inhibitors of GnRH that are used in androgen suppression therapy.
	

The rejections of claims 36, 38-40 and 43-50 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS cited previously) in view of Studer et al (Eur Urol, 53, 941-949, 2008, published on line on 27 December 2007 cited previously) are maintained. 
	Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel et al disclose that the patients received maintenance doses form 28 days to 728 days.   
	Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate androgen deprivation therapy. (page 946, 2nd  column, Figs 2,  3). 
One of ordinary skill in the art would have been motivated to apply Studer’s  androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Studer and Van Poppel both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Studer’s androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to have a method of treating prostate cancer comprising testing the prostate specific antigen (PSA) of a potential subject, selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L and administering an initial dose of degarelix ranging from about 160 mg to about 320 mg to the subject; and administering at least one maintenance dose of degarelix ranging from about 60 mg to 160 mg to the subject, wherein the at least one maintenance dose is administered approximately 20 to 36 days after the previous dose of degarelix.

Applicant argues like Boccon-Gibod, Studer uses the general term "androgen deprivation therapy," but is discusses the use of a LHRH agonist, this time buserelin. Applicant argues that for the reasons discussed above with reference to Boccon-Gibod, a person of ordinary skill in the art would not have understood Studer' s discussion of androgen deprivation therapy using a LHRH agonist, or results achieved with a LHRH agonist, to suggest or provide a reasonable expectation of success for methods using the GnRH antagonist degarelix.
In response, Applicant appears to be arguing that because Studer discloses an androgen suppression therapy with a different mechanism of action than Van Poppel’s degarelix, one of skill in the art would not combine Boccon-Gibod and Van Poppel. However, it is not clear why one of skill in the art would not have combined have because both Studer and Van Poppel disclose androgen suppression therapy. Van Poppel, Bocon-Gibod and Studer disclose treating advanced stage prostate cancer with androgen suppression therapy. 












NEW REJECTIONS: based on amendments

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38-40 and 43-50 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “wherein the at least one maintenance dose is administered approximately every 28 days after the previous dose of degarelix, wherein the duration of treatment comprises 12 months while claim recites “wherein the maintenance dose of degarelix of 80 mg is given as one subcutaneous injection at a concentration of 20 mg/mL”. It is not clear how one maintenance dose at 28 days after the initial dose of degarelix will consist of a duration of treatment comprising 12 months. 
	Claim 47 recites the limitation “the method of claim 36, wherein the duration of treatment is longer than 364 days” while claim 36 recites the limitation “wherein the duration of treatment comprises 12 months”. Thus, claim 47 recites a longer treatment duration than claim 36. Amending the claim to recite further comprising language would obviate the rejection. 


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 38-40 and 43-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 36 recites the limitation “wherein the at least one maintenance dose is administered approximately every 28 days after the previous dose of degarelix. However, the Specification recites that the maintenance dose is administered every 28 days. The Specification does not appear to specifically disclose a single maintenance dose.



Summary
Claims 36, 38-40 and 43-50 stand rejected.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642